Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 12/13/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 12/13/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-5, 8-12, 15-19 and 21-27 are allowable.

Reason for Allowance
Independent 1, 8 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
 receiving information identifying a plurality of data sources, each data source comprising one or more data assets; for each of the one or more data sources, retrieving metadata describing the data stored in the data source; receiving a natural language question; generating a virtual data model from the natural language question, the virtual data model comprising one or more entities; for each of one or more entities from the virtual data model: determining a set of data assets matching the entity from the plurality of data sources, for each data asset from the set of data assets, determining a score for the data asset  as a weighted aggregate over previously asked questions associated with the data asset, wherein each previously asked question is weighted based on a frequency of access of the data asset in response to being presented as a result for that question, ranking the data assets of the set based on the scores of the data assets, configuring for display via a user interface, a subset of the set of data assets selected based on the ranking of the data assets of the set, and 2receiving a selection of a data asset from the set via the user interface; generating an execution plan comprising instructions for accessing the data for the virtual data model from the plurality of data sources based on the received selections of data assets; executing the execution plan to generate a result for the question; and sending the generated result of the question via a user interface.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/10/2022